I entertain no doubt as to the validity of the exemptions of those classes of persons falling under the designations contained in paragraphs (A), (B) and (C) of Sec. 4 of the Act under consideration. Each of the classes named in these paragraphs is regulated and controlled by other statutes applicable to them and they having complied with such other statutes may, without first complying with the statute regulating the barbers vocation, do those things incident to their respective regulated vocations, although such things may also be incident to the vocation of a barber.